ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/14/22 wherein claims 1 and 14 were amended and claims 2-4, 7, and 8 were canceled.  In addition, the Examiner acknowledges receipt of the acceptable terminal disclaimer filed 3/14/22.
	Note(s):  Claims 1, 5, 6, and 9-14 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
 
RESPONSE TO APPLICANT AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/14/22 to the rejection of claims 1, 3, 5, 6, 9, and 14 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting have been fully considered and deemed non-persuasive for reasons of record and those set forth below.


Double Patenting Rejection
The double patenting rejection is WITHDRAWN because Applicant submitted an acceptable terminal disclaimer.

Written Description Rejection
	Note(s):  The 112 first paragraph rejection is modified to be consistent with the amended claims submitted 3/14/22.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to lytic peptides other than those of SEQ ID Nos. 1-47.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claims were amended to address the rejection.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  In order for a skilled artisan to determine every possible substance that could be classified as a ‘lytic peptide’ that is compatible with the instant invention would result in undue experimentation and require various equipment and experiments to obtain data to determine if the lytic peptide is compatible with an unmethylated CpG oligodeoxynucleotide.  As a result, an adequate written description requires a precise identification of a core sequence of amino acid residues, not a mere wish or plan for obtaining the claimed chemical invention.  Thus, written description can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, including, inter alia, functional characteristics when coupled with a known or disclosed correlation between function and structure.
The present specification lacks an adequate description of the claimed subject matter because there is insufficient descriptive support for the phrase “lytic peptides”, other than SEQ ID Nos. 1-47.  Furthermore, if it is asserted that lytic peptides are known, description is lacking for lytic peptides that are used in combination with unmethylated CpG oligonucleotides.  In addition, the present specification lacks any correlation between a said functional characteristic and any structure(s).  Hence, a skilled artisan would be unable to envision the molecules/substances necessary for practice of the claimed invention.  Thus, the written description rejection is still deemed proper.
112 Second Paragraph Rejections
The 112 second paragraph rejections are moot in view of the new rejections below.
102/103 Rejection
The 102/103 rejection over Schettini et al (Cancer Immunol. Immunother., 2012, Vol. 61, No 11, pages 1-19) is WITHDRAWN because independent claim 1 was amended to require the presence of a peptide and not directed to cytotoxic agents in general.  Thus, since the reference is not directed to peptides, the rejection is no longer applicable.
103 Rejection
The 103 rejection over Schrier et al (US Patent No. 9,315,814) in view of Alford et al (Molecular Imaging, 2009, Vol. 8, No. 6, pages 341-354) and in further view of Metz et al (PNAS, 2011, Vol. 108, No. 20, pages 8194-8199) is WITHDRAWN because independent claim 1 was amended to require the presence of a peptide and not directed to cytotoxic agents in general.  Thus, since the combination of references is not directed to peptides, the rejection is no longer applicable.
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schettini et al (Cancer Immunol. Immunother., 2012, Vol. 61, No 11, pages 1-19) in view of Hazlehurst et al (US Patent No. 7,632,814).
	Schettini et al disclose a CpG-conjugated anti-MUC1 antibody (designated HMFG-E).  In particular, the document discloses that monoclonal antibodies against tumor associated antigens are useful anti-cancer agents.  In addition, it is disclosed that antibody dependent cellular cytotoxicity (ADCC) is one of the major mechanisms responsible for initiating natural killer cell (NK) mediated killing of tumors.  Specifically, HMFG-2 conjugated to CpG oligodeoxynucleotide (CpG ODN) was found to be more effective than CpG ODN or HMFG-2 antibody alone.  Schettini et al disclose that CpG ODN conjugated HMFG-2 induced a significant reduction in tumor burden in vivo in an established model of pancreatic tumor (see entire document, especially, abstract; page 2, first paragraph; page 3, first paragraph; page 5, first, third, and fourth complete paragraphs;  page 13, Figure 2E).
	In Figure 2E, page 13 (see excerpt below), NK cell mediated ADCC data is disclosed.  In particular, the percentage of lysis is disclosed in Figure 2E.  As illustrated by the graph, the HMFG-2-CpG conjugate has enhances lysis ability compared with that of HMFG-2 alone.
Schettini et al, Figure 2E, page 13

    PNG
    media_image1.png
    344
    252
    media_image1.png
    Greyscale

Schettini et al disclose that natural killer (NK) cells are activated by synthetic molecules such as oligodeoxynucleotides (ODN) that contain unmethylated CpG dinucleotide motifs (page 2, last paragraph).  Thus, it would be inherent that the invention is utilizing unmethylated CpG because it is disclosed that (1) the cytolytic activity of NK cells were evaluated against pancreatic cancer cells; (2) the conjugated antibodies were tested for their ability to elicit ADCC; and (3) NK cells were cultured in the presence of immobilized CpG ODN conjugated HMFG-2-Ab (page 1, abstract).  Thus, Schettini et al like Applicant disclose a conjugate comprising CpG oligodeoxynucleotide conjugated to a cytotoxic agent.
	Alternatively, if the CpG oligodeoxynucleotide is not unmethylated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to us an unmethylated CpG oligodeoxynucleotide because Schettini et al disclose that natural killer cells are activated by unmethylated CpG (page 2, last paragraph) and the studies of Schettini et al were conduct using tumor cells co-cultured with NK cells (page 2, first paragraph).
	While Schettini et al disclose that it is well known in the art to have a composition comprising an unmethylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent, the reference does not disclose that the cytotoxic may be a lytic peptide.
	Hazlehurst et al disclose peptides that are effective anti-cancer agents for treating various cancers including pancreatic cancer (see entire document, especially, abstract; column 27, lines 45-47; column 6, lines 5-28 and 38-41; columns 6-7, bridging paragraph; column 12, line 18 through column 14, line 6; column 21, lines 58-61; column 22, lines 4-10; column 81, claim 1).  The peptides are capable of inducing cell death in cancer cells (column 4, lines 39-48; column 5, lines 18-21; columns 5-6, bridging paragraph).  Possible anti-cancer peptides include those comprising in columns 5-6, bridging paragraph and column 81, claim 1 (see excerpt below).  It should be noted that those peptides listed are identical to those being claimed in the instant invention.
Hazlehurst et al, column 81, claim 1

    PNG
    media_image2.png
    614
    420
    media_image2.png
    Greyscale

	The peptides of Hazlehurst et al may be administered as part of a pharmaceutical composition (column 20, lines 40-45). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schettini et al using the teachings of Hazlehurst et al and replace the anti-cancer agent of Schettini et al with the anti-cancer agents (peptides) of Hazlehurst et al for the reasons set forth below.  (1) Schettini et al disclose that it is well known in the art that having a composition comprising a CpG oligodeoxynucleotide conjugated to a cytotoxic agent such as an anti-cancer agent, greatly enhances the percentage of lysis of tumor growth and as such is an effective way of controlling tumor growth.  (2) Likewise, Hazlehurst et al disclose that it is well known in the art that anti-cancer agents which are disclosed in Applicant’s claims 5, 6, and 14 are known in the art as being effective anti-cancer agents.  Thus, replacing one effective anti-cancer agent (the agent of Schettini et al) with effective anti-cancer agents (peptides) of Hazlehurst et al would not drastically alter the overall properties/function of the composition.  Specifically, according to MPEP 2144.06, substituting equivalents (both Schettini et al and Hazlehurst et al disclose that their substance is an anti-cancer agent) known for the same purpose is obvious when the equivalency is recognized in the prior art and is not based on Applicant’s disclosure or the mere fact that the components at issue are function or mechanical equivalents.  In this instance, both the anti-cancer agents of Schettini et al and that of Hazlehurst et al are effective with pancreatic cancer (Schettini et al, see abstract; Hazlehurst et al, column 27, lines 45-47).  Thus, it would have been obvious for a skilled artisan to replace on effective anti-cancer agent with another one in the art that is known to be effective with the same type of cell types.
	Since both Schettini et al and Hazlehurst et al are directed to anti-cancer agents useful for treating pancreatic cancer, the reference are within the same field of endeavor.  Hence, the reference teaching are combinable.
APPLICANT’S ASSERTION
	In summary, it is asserted that independent claim 1 was amended to require that the lytic peptide be capable of killing a cancer cell when internalized by the cell.  In particular, it is asserted that Schettini et al does not teach or suggest that their substance can be internalized and would result in the killing of a cancer cell.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  First, Applicant is once again respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
	Second, in independent claim 1, Applicant is claiming a product comprising an unmethylated CpG oligodeoxynucleotide conjugated to a lytic peptide, not a method of killing a cancer cell when a molecule is internalized.  The intended use of the peptide is that it would be capable of killing a cancer cell.  According to MPEP 2111.02, the statement of purpose or use is read in context with the entire claim.  If the body of a claim fully and intrinsically sets forth all of the limitation of the claimed invention and the intended purpose/use is enclosed therein, but does not incorporated any distinct definition of any limitations on the invention, then the intended use is not considered a limitation.  In this particular instance, the molecule of independent claim 1 comprises an unmethylated CpG oligodeoxynucleotide conjugated to a lytic peptide.   The intended use of the lytic peptide that it be capable of killing a cancer cell when the lytic peptide is internalized by a cell, are actions that are necessary in a method of using a molecule, not in a product, that contains two components.  Thus, the intended use of the components do not further limit the claimed product itself.
Furthermore, according to MPEP 2112.01, products of identical chemical composition cannot have mutually exclusive properties.  In other words, a chemical composition and its properties are inseparable.  Thus, if the prior art teaches the identical chemical composition (unmethylated CpG oligodeoxynucleotide conjugated to a peptide, then the properties associated with Applicant’s composition would also be present for the prior art’s composition.
	For the reasons set forth above, the rejection is still deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9:  The claims are ambiguous because it is unclear what lytic peptides Applicant is referring to that are not only compatible with unmethylated CpG oligodeoxynucleotides, but capable of killing cancer cells when internalized by a cell.  Since claim 9 depends upon claim 1 for clarity, the claim is also vague and indefinite.


WITHDRAWN CLAIMS
Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
COMMENTS/NOTES
Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see independent claim 1).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

It is once again noted that Applicant’s elected Group I (pending claims 1, 5, 6, 9, and 14) in the reply filed on 7/28/20 without traverse.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  (1) Previously, the search was expanded to include an unmethylated CPG oligodeoxynucleotide conjugated to the cytotoxic agents of SEQ ID Nos. 1, 3, and 4 (KIKMVISWKG (SEQ ID No. 1); AIKMVISWAG (SEQ ID No. 3), and AIKMVISWKG (SEQ ID No. 4)) which have a common core.  The search was further extended and prior art was found which could be used to reject the claims (see the rejections above).  Hence, the search was not further extended.  (2) The full scope of the instant invention was not searched.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 20, 2022